ACKNOWLEDGMENTS
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Examiner acknowledges receipt of the amendment filed 3/29/21 wherein claims 1-75, 77-91, and 98 were canceled; claims 76, 93, 95-97, and 99 were amended; and claims 107-118 were added.  In addition, the Examiner acknowledges receipt of the drawing (Figure 21) on 3/29/21.  Also, the Examiner acknowledges the amendment to the specification and a substitution specification.  Furthermore, the Examiner acknowledges receipt of the amendment to the claims and specification and submission of a drawing filed 11/4/20.
	Note(s):  Claims 76, 92-97, and 99-118 are pending.

CLARIFICATION OF THE RECORD
Clarification of the record is deemed necessary to ensure that the record details why the non-responsive amendment was mailed on 1/29/21 and how it relates to the pending claims.  In Applicant’s response filed 6/22/20, Group VI (claims 76-79 and 82-91) was elected without prosecution for examination.  
Independent 76 in the amendment filed 6/22/20 (see excerpt below) required a series of components and a detectable label.  Prior art was cited and an office action mailed.
Independent claim 76 (amendment filed 6/22/20)

    PNG
    media_image1.png
    118
    672
    media_image1.png
    Greyscale

In response to the office action mailed 8/5/20, independent claim 76 was amended to modify the components of the composition and delete the detectable label 
Independent claim 76 (amendment filed 11/4/20)

    PNG
    media_image2.png
    226
    637
    media_image2.png
    Greyscale


Independent claim 105 (amendment filed 11/4/20)

    PNG
    media_image3.png
    248
    627
    media_image3.png
    Greyscale

A non-responsive office action was mailed indicating that the scope of the invention was different from that which was previously examined (see the Office Action mailed 1/29/21).
	In the amendment filed 3/29/21, the detectable moiety has be incorporated back into the composition (see excerpt below).  Also, it is once again noted that independent claim 105 lacks a detectable label which is a required component of Group VI which was elected without traverse.  Thus, claim 105 is not encompassed within the scope of any examination of independent claim 107 as it relates to Group VI will only be to the extent that a detectable label is present.
Independent claim 76 (amendment filed 3/29/21)

    PNG
    media_image4.png
    207
    697
    media_image4.png
    Greyscale


Independent claim 105 (amendment filed 3/29/21)

    PNG
    media_image5.png
    270
    683
    media_image5.png
    Greyscale


Independent claim 107 (amendment filed 3/29/21)

    PNG
    media_image6.png
    202
    686
    media_image6.png
    Greyscale

ELECTION BY ORIGINAL PRESENTATION
Newly submitted claim 107 is directed to an invention that is independent or distinct from the invention originally claimed for the following reasons.  Independent claim 1 is directed to non-labeled substances as well as labeled substances.  Previously the examination was conducted for labeled substances as Group VI which was elected without traverse required the presence of a detectable label.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 107-111 (all claims in-part) and 113-115 (all claims in-part) are WITHDRAWN from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
	Note(s):  Independent claim 107 will only be examined to the extent that is requires a detectable label.

RESPONSE TO APPLICANT’S AMENDMENT/ARGUMENTS
The Applicant's arguments and/or amendment filed 3/29/21 to the rejection of claims 76-79, and 82-91 made by the Examiner under 35 USC 103, 112, and/or double patenting have been fully considered and deemed persuasive-in-part for the reasons set forth below.
Double Patenting Rejection
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 76, 92, 93, 95-97, 99, 100, 106, 107, 108, 110, 111, 113, 114, and 116-118 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 9-12, and 69-77 of copending Application No. 16/179,817 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are directed to compositions comprising multiple targeting moieties that bind biomarkers, a detectable label, and a complexing target/agent (chelator).  Hence, the invention disclose overlapping components.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
APPLICANT’S ASSERTIONS
	It is duly noted that Applicant has requested that the double patenting rejection be held in abeyance until allowable subject matter is set forth.
EXAMINER’S RESPONSE
	The Examiner acknowledges Applicant’s request to hold the double patenting rejection in abeyance.  The rejection is still deemed proper.


Second Paragraph Rejections
	I.	 The 112 second paragraph rejections over claims 76-79 and 82-91 are moot in view of the new grounds of rejection below deemed necessary due to the amending of the claims.  This particular rejection is directed to the various terms appearing in independent claim 76.
	II.	The 112 second paragraph rejections of claims 77, 78, 79, 82, and 83 are WITHDRAWN because Applicant amended the claims to overcome the rejection.

Claims Not Further Limiting
The outstanding 112 fourth paragraph rejections are WITHDRAWN because Applicant amended the claims to overcome the rejections.

103 Rejection
The 103 rejection is WITHDRAWN because the claims were amended to overcome the rejection.

NEW GROUNDS OF REJECTIONS
112 Second Paragraph Rejections
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 76, 92-97, 99-104, 106-111, and 113-118 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 76, 92-97, 99-104, 106-111, and 113-118:  Independent claims 76 and 107 are ambiguous for the following reasons.  (1) it is unclear what first cancer antigen(s) and first ligation moiety/moieties Applicant is referring to that are compatible with not only one another, but with an antibody or antibody fragment to generate an effective first targeting probe.  In addition, it is unclear what specific ‘first cancer antigens’ and ‘first ligation moiety’ Applicant is intended each phrase to encompass.  (2) Likewise, it is unclear what peptide(s) Applicant is referring to that is capable of bind a second cancer antigen in combination with a second ligation moiety and a detectable label to generate an effective second targeting probe.  Also, it is unclear what specific substances Applicant is intending the phrase ‘second cancer antigen’, ‘second ligation moiety’ and ‘peptide’ to encompass.  Since claims 92, 93-97, 99-104, 106, 108-111, 113-118 depend upon one of independent claims 76 or 107 for clarity, those claims are also vague and indefinite.
	Claim 115:  The claim is ambiguous because it contains multiple periods (see the end of the claim).  As a result, it is unclear whether Applicant intended to add more text or delete a portion of the claim.


103 Rejection
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 76, 99, 100, 106, 107, 113, 114, 116, and 117 are rejected under 35 U.S.C. 103 as being unpatentable over Israeli et al (US Patent No. 7,105,159).
	Israeli et al disclose antibodies to prostate specific membrane antigen that may be used for imaging prostate cancer.  The compositions used in the method comprises prostate specific membrane (PSM) antigen antibodies conjugated to a radioisotope (see entire document, especially, abstract).  The polyclonal and monoclonal antibodies may be directed to the peptides Asp-Glu-Leu-Lys-Ala-Glu (SEQ ID No. 35), Asn-Glu-Asp-Gly-Asn-Glu (SEQ ID No. 36), or Lys-Ser-Pro-Asp-Glu-Gly (SEQ ID No. 37) of the PSM antigen (column 7, lines 11-15).  A therapeutic agent comprising an antibody directed against a mammalian PSM antigen and a cytotoxic agent conjugated thereto (column 7, lines 16-19)
For imaging prostate cancer, a subject may be administered at least one antibody directed against PSM antigen which is labeled with an imaging agent to form a complex between the monoclonal antibody and the cell surface PSM antigen.  The invention of Israeli et al further comprises a composition comprising and effective imaging amount of an antibody directed against PSM antigen and a pharmaceutically acceptable carrier (column 7, lines 20-29; column 12, lines 41-53).
The prostate cancer imaging method comprises administering multiple antibodies directed to different PSM epitopes to a subject.  The compositions may comprise at least one ligand that is capable of binding to a cell surface and labeled with an imaging agent to form a complex between the ligand and the cell surface PSM antigen and a pharmaceutically acceptable carrier (column 7, lines 34-42; column 24, lines 49-61). 
The term ‘ligation’ according to any standard dictionary (e.g., Merriam-Webster) is defined as ‘a linking or joining together’, then the skilled artisan would recognize that Israeli et al encompasses a ligation procedure involving the probe components.  Specifically, it is disclosed that there may be natural ligands that interact with the PSM antigen.  The natural ligand or other ligands bind to the PSM antigen (column 13, liens 1-21).  The ligands are bound to the mammalian PSM antigen and for a complex (column 12, lines 33-53).  A therapeutic agent comprising the antibodies or ligand/ligands against PSM antigen may be conjugated to a cytotoxic agent, enzymes, or a radioisotope.  The radioisotope may be 111-indium (column 14, lines 7-20).  Israeli et al disclose various PSM antigen peptide sequences that include SEQ ID Nos. 3-12 in column 19, lines 21-41.  In evaluating tumors, Israeli et al disclose that tumor designation may be discloses through the use of probes for different antigens (column 23, lines 50-67).  
  	Thus, both Applicant and Israeli et al disclose a composition comprising multiple probes wherein there is a first probe which may comprise and antibody, ligation, antigen complex and a second probe which may comprise a peptide, ligation, and an antigen complex.  Hence, the invention discloses overlapping subject matter.

WITHDRAWN CLAIMS
Claims 105, 107 (in part), 108 (in part) 109 (in part) 110 (in part), 111 (in part), 112, 113 (in part), 114 (in part), and 115 (in part) are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention/species.

COMMENTS/NOTES
Once again, Applicant's election without traverse of Group VI filed 6/22/20 is acknowledged.  The restriction requirement was deemed proper and made FINAL.
	Note(s):  Applicant’s elected the species wherein:  (a) cetuximab is the primary targeting moiety (antibody); (b) trans-cyclooctene is the complexing target (first ligation moiety); (c) tetrazine-64Cu-cyclo(RGDyK) is the second targeting probe; (d) tetrazine is the secondary targeting moiety (second ligation moiety); (e) cyclo(RGDyK) is the tertiary targeting moieties; (f) cyclo(RGDyK) is the tertiary targeting moiety (peptide binding to a second cancer antigen); (g) 68Ga is the detectable label; (h) trans-cyclooctene or tetrazine is the bioorthogonal ligation moieties (second ligation moiety); (i) trans-cyclooctene is the first biorthogonal ligation moiety; (j) tetrazine is the second biorthogonal ligation moiety; (k) EGFR is the biomarker; and (l) Photo-OIDBO (wherein ODIBO is oxa-dibenzocyclooctyne) is the photolabile moiety in the response filed 6/22/20.  Pending claims 76, 92-97, 99-104, 106-111, and 113-118 read on the elected species.  Initially, Applicant’s elected species was searched.  However, no prior art was found which could be used to reject the claims.  The search was once again expanded.  In particular, the search was expanded to the species of Israeli et al (US Patent No. 7,105,159).  The search was not further extended because prior art was found to reject the claims.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to D L Jones whose telephone number is (571)272-0617.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael G. Hartley can be reached on (571)272-0616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/D. L. JONES/Primary Examiner, Art Unit 1618                                                                                                                                                                                                        June 18, 2021